      Casebelow
The order  18-00781-SMT
                 is herebyDoc 66 Filed 02/08/19
                           signed.               Entered 02/08/19 10:18:19   Desc Main
                                  Document    Page 1 of 2
     Signed: February 7 2019




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA


        In re                             )
                                          )
        UPPER CUTS GENTLEMAN’S            )       Case No. 18-00781
        GROOMING PLACE, LLC,              )       (Chapter 11)
                                          )
                          Debtor.         )

                ORDER DENYING CONSENT MOTION TO USE CASH COLLATERAL

            The debtor’s Consent Motion to Use Cash Collateral partially

       fails to comply with Fed. R. of Bankr. P. 4001(d)(1)(B) by

       failing to mention at least one provision of a character listed

       in Rule 4001(c)(1)(B)(i) through (xi) and by failing to identify

       the specific location of each provision of such a character in

       the proposed Consent Order.      In addition, the Consent Motion does

       not include the notice required by Rule 4001(d)(2).            The court

       notes that the proposed order twice refers to December 7, 2019,

       when the reference should have been to December 7, 2018.              Because

       the Consent Motion was served on January 24, 2019, creditors have

       had several days to evaluate the Consent Motion.           I will thus

       limit the time for objections to 10 days after the filing anew of
Case 18-00781-SMT                                                           Doc 66   Filed 02/08/19 Entered 02/08/19 10:18:19    Desc Main
                                                                                     Document Page 2 of 2


the Consent Motion.

                              In light of the foregoing, it is

                              ORDERED that the debtor’s Consent Motion to Use Cash

Collateral is denied without prejudice to refiling of the Consent

Motion with required modifications as discussed above.                                                                          It is

further

                              ORDERED that the debtor’s notice of the deadline for

objecting to a renewed Consent Motion may give notice that the

deadline for objecting to the renewed Consent Motion is the date

that is 10 days after the filing of the renewed Consent Motion.

                                                                                                         [Signed and dated above.]

Copies to: Debtor; Attorney for the Debtor; Office of the U.S.
Trustee; e-recipients.




R:\Common\TeelSM\Judge Temp Docs\Upper Cuts -R 4001 noriice needed v3.wpd
                                                                                               2
